Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/883,611 filed 01/30/2018 is in response to applicant’s arguments/remarks filed 12/01/2020. Applicant’s response has been given full consideration. 
Claims 1-16, 18-21 are currently pending in this application. This application is in condition for allowance. 
Allowed Claims
Claims 1-16, 18-21 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed towards a non-aqueous electrolyte solution for a nonaqueous electrolyte secondary battery comprising a fluorinated solvent, an additive A (formula I) selected from substituted or unsubstituted fluoro propylene carbonate and difluoro propylene carbonate, and an additive B (formula II) lithium oxalato borate [LiB(R4R5)(C2O4)] where R4 and R5 
The closest prior art is considered to be Kim et al. (U.S. PG Publication 2016/0233544) and Masuda et al. (U.S. PG Publication 2017/0133716).  
Kim discloses a secondary battery and a method of providing the secondary battery including a positive electrode, a negative electrode and an electrolyte, the electrolyte is nonaqueous and includes a fluorine-containing alkylene carbonate compound. Kim also teaches the electrolyte include other additive such as lithium difluoro (oxalato) borate. Kim discloses the amount of the fluorine-containing alkylene carbonate compound in the electrolyte may be in a range of about 0.1 wt % to about 20 wt % based on the total weight of the electrolyte. Kim also discloses the amount of the other additives may be in a range of about 0.01 wt % to about 10 wt % based on the total weight of the electrolyte. Kim, however, does not disclosure the ratio of the concentration of the carbonate and borate additives, and furthermore the claimed ratio of the carbonate and oxalato borate additives is not obvious from the disclosure of Kim. Kim also does not disclose the solvent of the nonaqueous electrolyte is a fluorinated solvent. Kim does not disclose a method of producing a nonaqueous electrolyte secondary battery that includes the claimed nonaqueous electrolyte containing fluorinated solvent, additive A and additive B as presented above. 
Masuda discloses an electrolyte used in a secondary battery and in one embodiment the electrolyte comprise one linear carbonate and one cyclic carbonate. Masuda discloses fluorinated linear carbonates. Masuda, however, does not disclose the electrolyte include the claimed fluorinated propylene carbonate and oxalate borate additives.  
The pertinent references of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, Claims 1-16, 18-21
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722